Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 1 of 26 PageID 58




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    (Orlando Division)
                           Case Number: 6:20-CV-00156-CEM-GJK

    JOHN DEATHERAGE,

           Plaintiff,

    v.

    EXPERIAN INFORMATION
    SOLUTIONS, INC.,

           Defendants.

                    EXPERIAN INFORMATION SOLUTIONS, INC.’S
                      ANSWER AND AFFIRMATIVE DEFENSES

          COMES NOW Defendant Experian Information Solutions, Inc. (“Experian”), by

   and through its undersigned counsel, and answers Plaintiff John Deatherage’s (“Plaintiff”)

   Complaint (the “Complaint”) as follows.

          By adopting the headings set forth in the Complaint for organizational purposes

   only, Experian does not admit any of the allegations set forth therein.

                           PRELIMINARY STATEMENT: FCRA

          1.      In response to paragraph 1 of the Complaint, Experian states that Plaintiff

   purports to cite to the Fair Credit Reporting Act (“FCRA”) 15 U.S.C. §§ 1681 et seq.,

   which statements are not subject to denial or admission. To the extent a response is

   deemed required, Experian denies any allegations inconsistent with the FCRA and

   Experian denies that it has violated the FCRA

          2.      In response to paragraph 2 of the Complaint, Experian states that Plaintiff

   purports to cite to the FCRA, which statements are not subject to denial or admission. To
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 2 of 26 PageID 59




   the extent a response is deemed required, Experian denies any allegations inconsistent

   with the FCRA and Experian that it has violated the FCRA.

           3.     In response to paragraph 3 of the Complaint, Experian states that Plaintiff

   purports to cite to cases interpreting the FCRA, which statements are not subject to denial

   or admission. To the extent a response is deemed required, Experian denies any

   allegations inconsistent with the FCRA and Experian denies that it has violated the

   FCRA.

           4.     In response to paragraph 4 of the Complaint, Experian states that Plaintiff

   purports to cite to a 2015 settlement agreement signed between the New York Attorney

   General’s Office and the CRAs, which statements are not subject to denial or admission.

   To the extent a response is deemed required, Experian denies any allegations inconsistent

   with the alleged settlement agreement and Experian denies that it has violated the FCRA.

           5.     In response to paragraph 5 of the Complaint, Experian admits that Plaintiff

   has alleged standing based on the Fair Credit Reporting Act. Experian states that this is a

   legal conclusion which is not subject to denial or admission. Experian denies that it has

   violated the FCRA.

                                    Jurisdiction and Venue

           6.     In response to paragraph 6 of the Complaint, Experian admits that Plaintiff

   has alleged jurisdiction based on the Fair Credit Reporting Act, 15 U.S.C. § 1681p and 28

   U.S.C. § 1331. Experian states that this is a legal conclusion which is not subject to

   denial or admission. Experian denies that it has violated the FCRA.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 3 of 26 PageID 60




           7.      In response to paragraph 7 of the Complaint, Experian admits that Plaintiff

   has alleged that venue is proper pursuant to 28 U.S.C. § 1391(b)(1). Experian states that

   this is a legal conclusion which is not subject to denial or admission. Experian denies

   that it has harmed Plaintiff. Experian admits that it is qualified to conduct business and

   does conduct business in the State of Florida. As to the remaining allegations of

   paragraph 7 of the Complaint, Experian does not have knowledge or information

   sufficient to form a belief as to the truth of those allegations and, on that basis, denies,

   generally and specifically, each and every remaining allegation contained therein.

           8.      In response to paragraph 8 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

                                               Parties

           9.      In response to paragraph 9 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

           10.     In response to paragraph 10 of the Complaint, Experian admits that it is an

   Ohio corporation with its principal place of business in Costa Mesa, California.

           11.     In response to paragraph 11 of the Complaint, Experian admits that its

   registered agent in Florida is CT Corporation System.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 4 of 26 PageID 61




          12.     In response to paragraph 12 of the Complaint, Experian admits that it is a

   consumer reporting agency as defined by 15 U.S.C. § 1681a(f). Experian further admits

   that it is a nationwide consumer reporting agency as defined by 15 U.S.C. §1681a(p).

   Experian also admits that it is a person as defined by 15 U.S.C. §1681a(d).

          13.     In response to paragraph 13 of the Complaint, Experian admits that it

   issues consumer reports as defined by 15 U.S.C. § 1681a(d).

          14.     In response to paragraph 14 of the Complaint, Experian states that

   Experian plc is the ultimate parent company of Experian.

          15.     In response to paragraph 15 of the Complaint, Experian states that

   Experian plc is ultimate parent company of Experian.

          16.     In response to paragraph 16 of the Complaint, Experian states that

   Experian plc is the ultimate parent company of Experian and denies that it failed to

   comply with its corporate disclosure obligations.

                                      Factual Allegations

          17.     Experian incorporates by reference its responses to all of the above

   paragraphs as though fully stated herein with the same force and effect as if the same

   were set forth at length herein.

          18.     In response to paragraph 18 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 5 of 26 PageID 62




          19.     In response to paragraph 19 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          20.     In response to paragraph 20 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          21.     In response to paragraph 21 of the Complaint, Experian denies that it

   violated the FCRA. As to the remaining allegations of paragraph 21 of the Complaint,

   Experian is without knowledge or information sufficient to form a belief as to the truth of

   those allegations and, on that basis, denies, generally and specifically, each and every

   remaining allegation contained therein.

          22.     In response to paragraph 22 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          23.     In response to paragraph 23 of the Complaint, Experian denies that it

   violated the FCRA. As to the remaining allegations of paragraph 23 of the Complaint,

   Experian is without knowledge or information sufficient to form a belief as to the truth of

   those allegations and, on that basis, denies, generally and specifically, each and every

   remaining allegation contained therein.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 6 of 26 PageID 63




          24.     In response to paragraph 24 of the Complaint, Experian denies that it

   violated the FCRA. As to the remaining allegations of paragraph 24 of the Complaint,

   Experian is without knowledge or information sufficient to form a belief as to the truth of

   those allegations and, on that basis, denies, generally and specifically, each and every

   remaining allegation contained therein, including all subparts.

          25.     In response to paragraph 25 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          26.     In response to paragraph 26 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          27.     In response to paragraph 27 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          28.     In response to paragraph 28 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 7 of 26 PageID 64




          29.     In response to paragraph 29 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          30.     In response to paragraph 30 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          31.     In response to paragraph 31 of the Complaint, Experian admits that Plaintiff

   purports to summarize the FCRA, and Experian denies any allegations inconsistent with

   the FCRA. Experian denies that it violated the FCRA.

          32.     In response to paragraph 32 of the Complaint, Experian denies, generally

   and specifically, each and every allegations contained therein..

          33.     In response to paragraph 33 of the Complaint, Experian denies, generally

   and specifically, each and every allegations contained therein..

          34.     In response to paragraph 34 of the Complaint, Experian denies, generally

   and specifically, each and every allegations contained therein..

          35.     In response to paragraph 35 of the Complaint, Experian admits that Plaintiff

   purports to cite to the FCRA, and Experian denies any allegations inconsistent with the

   FCRA. Experian denies that it violated the FCRA.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 8 of 26 PageID 65




          36.     In response to paragraph 36 of the Complaint, Experian admits that Plaintiff

   purports to cite to the FCRA, and Experian denies any allegations inconsistent with the

   FCRA. Experian denies that it violated the FCRA.

          37.     In response to paragraph 37 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          38.     In response to paragraph 38 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          39.     In response to paragraph 39 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          40.     In response to paragraph 40 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          41.     In response to paragraph 41 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 9 of 26 PageID 66




   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          42.     In response to paragraph 42 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          43.     In response to paragraph 43 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          44.     In response to paragraph 44 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          45.     In response to paragraph 45 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          46.     In response to paragraph 46 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          47.     In response to paragraph 47 of the Complaint, Experian denies that it

   violated the FCRA. As to the remaining allegations of paragraph 47 of the Complaint,

   Experian is without knowledge or information sufficient to form a belief as to the truth of
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 10 of 26 PageID 67




   those allegations and, on that basis, denies, generally and specifically, each and every

   remaining allegation contained therein.

          48.     In response to paragraph 48 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          49.     In response to paragraph 49 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          50.     In response to paragraph 50 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          51.     In response to paragraph 51 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          52.     In response to paragraph 52 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 11 of 26 PageID 68




          53.     In response to paragraph 53 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          54.     In response to paragraph 54 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          55.     In response to paragraph 55 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          56.     In response to paragraph 56 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          57.     In response to paragraph 57 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          58.     In response to paragraph 58 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 12 of 26 PageID 69




          59.     In response to paragraph 59 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          60.     In response to paragraph 60 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          61.     In response to paragraph 61 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          62.     In response to paragraph 62 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          63.     In response to paragraph 63 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          64.     In response to paragraph 64 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          65.     In response to paragraph 65 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          66.     In response to paragraph 66 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 13 of 26 PageID 70




           67.     In response to paragraph 67 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

           68.     In response to paragraph 68 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

           69.     In response to paragraph 69 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

           70.     In response to paragraph 70 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

           71.     In response to paragraph 71 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

                                       Causes of Action
                      Count I, Violation of the FCRA, 15 U.S.C. §1681b

           72.     Experian incorporates by reference its responses to all of the above

   paragraphs as though fully stated herein with the same force and effect as if the same were

   set forth at length herein.

           73.     In response to paragraph 73 of the Complaint, Experian states that Plaintiff

   purports to cite to the FCRA, which statements are not subject to denial or admission. To

   the extent a response is deemed required, Experian denies any allegations inconsistent with

   the FCRA and Experian denies that it has violated the FCRA.

           74.     In response to paragraph 74 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 14 of 26 PageID 71




          75.     In response to paragraph 75 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          76.     In response to paragraph 76 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          77.     In response to paragraph 77 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          78.     In response to paragraph 78 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          79.     In response to paragraph 79 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          80.     In response to paragraph 80 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein, and denies that Plaintiff is

   entitled to damages or any other relief whatsoever from Experian.

          81.     In response to paragraph 81 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein, and denies that Plaintiff is

   entitled to damages or any other relief whatsoever from Experian.

          82.     In response to paragraph 82 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein and denies that Plaintiff is

   entitled to damages or any other relief whatsoever from Experian.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 15 of 26 PageID 72




           83.     In response to paragraph 83 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein and denies Plaintiff is entitled

   to damages or any other relief whatsoever from Experian.

           84.     In response to paragraph 84 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein and denies that Plaintiff is

   entitled to damages or any other relief whatsoever from Experian.

                    Count II, Violation of the FCRA, 15 U.S.C. §1681(e)(a)

           85.     Experian incorporates by reference its responses to all of the above

   paragraphs as though fully stated herein with the same force and effect as if the same were

   set forth at length herein.

           86.     In response to paragraph 86 of the Complaint, Experian states that Plaintiff

   purports to cite to the FCRA, which statements are not subject to denial or admission. To

   the extent a response is deemed required, Experian denies any allegations inconsistent with

   the FCRA and Experian denies that it has violated the FCRA.

           87.     In response to paragraph 87 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

           88.     In response to paragraph 88 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 16 of 26 PageID 73




          89.     In response to paragraph 89 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          90.     In response to paragraph 90 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          91.     In response to paragraph 91 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein

          92.     In response to paragraph 92 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein

          93.     In response to paragraph 93 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          94.     In response to paragraph 94 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          95.     In response to paragraph 95 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein, and denies that Plaintiff is

   entitled to damages or any other relief whatsoever from Experian.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 17 of 26 PageID 74




          96.     In response to paragraph 96 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein, and denies that Plaintiff is

   entitled to damages or any other relief whatsoever from Experian.

          97.     In response to paragraph 97 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein, and denies that Plaintiff is

   entitled to damages or any other relief whatsoever from Experian.

          98.     In response to paragraph 98 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein, and denies that Plaintiff is

   entitled to damages or any other relief whatsoever from Experian.

          99.     In response to paragraph 99 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein, and denies that Plaintiff is

   entitled to damages or any other relief whatsoever from Experian.

                    Count III, Violation of the FCRA, 15 U.S.C. §1681i(a)

          100.    Experian incorporates by reference its responses to all of the above

   paragraphs as though fully stated herein with the same force and effect as if the same

   were set forth at length herein.

          101.    In response to paragraph 101 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          102.    In response to paragraph 102 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 18 of 26 PageID 75




          103.    In response to paragraph 103 of the Complaint, Experian denies that it

   violated the FCRA. As to the remaining allegations of paragraph 103 of the Complaint,

   Experian is without knowledge or information sufficient to form a belief as to the truth of

   those allegations and, on that basis, denies, generally and specifically, each and every

   remaining allegation contained therein.

          104.    In response to paragraph 104 of the Complaint, Experian denies that it

   violated the FCRA. As to the remaining allegations of paragraph 104 of the Complaint,

   Experian is without knowledge or information sufficient to form a belief as to the truth of

   those allegations and, on that basis, denies, generally and specifically, each and every

   remaining allegation contained therein.

          105.    In response to paragraph 105 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          106.    In response to paragraph 106 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          107.    In response to paragraph 107 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          108.    In response to paragraph 108 of the Complaint, Experian states that the

   allegations contained therein are legal conclusions which are not subject to denial or

   admission. To the extent a response is deemed required, Experian denies that it violated

   the FCRA.

          109.    In response to paragraph 109 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 19 of 26 PageID 76




   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          110.    In response to paragraph 110 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein, and denies that Plaintiff is

   entitled to damages or any other relief whatsoever from Experian.

          111.    In response to paragraph 111 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein, and denies that Plaintiff is

   entitled to damages or any other relief whatsoever from Experian.

          112.    In response to paragraph 112 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein, and denies that Plaintiff is

   entitled to damages or any other relief whatsoever from Experian.

          113.    In response to paragraph 113 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein, and denies that Plaintiff is

   entitled to damages or any other relief whatsoever from Experian.

          114.    In response to paragraph 114 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein, and denies that Plaintiff is

   entitled to damages or any other relief whatsoever from Experian.

                   Count IV Violation of the FCRA, 15 U.S.C. §1681(i)(a)

          115.    Experian incorporates by reference its responses to all of the above

   paragraphs as though fully stated herein with the same force and effect as if the same

   were set forth at length herein.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 20 of 26 PageID 77




          116.    In response to paragraph 116 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          117.    In response to paragraph 117 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein..

          118.    In response to paragraph 118 of the Complaint, Experian denies that it

   violated the FCRA. As to the remaining allegations of paragraph 118 of the Complaint,

   Experian is without knowledge or information sufficient to form a belief as to the truth of

   those allegations and, on that basis, denies, generally and specifically, each and every

   remaining allegation contained therein.

          119.    In response to paragraph 119 of the Complaint, Experian denies that it

   violated the FCRA. As to the remaining allegations of paragraph 119 of the Complaint,

   Experian is without knowledge or information sufficient to form a belief as to the truth of

   those allegations and, on that basis, denies, generally and specifically, each and every

   remaining allegation contained therein.

          120.    In response to paragraph 120 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          121.    In response to paragraph 121 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          122.    In response to paragraph 122 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 21 of 26 PageID 78




          123.    In response to paragraph 123 of the Complaint, Experian states that the

   allegations contained therein are legal conclusions which are not subject to denial or

   admission. To the extent a response is deemed required, Experian denies that it violated

   the FCRA.

          124.    In response to paragraph 124 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          125.    In response to paragraph 125 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein and denies that Plaintiff is

   entitled to damages or any other relief whatsoever from Experian.

          126.    In response to paragraph 126 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein and denies that Plaintiff is

   entitled to damages or any other relief whatsoever from Experian.

          127.    In response to paragraph 127 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein and denies that Plaintiff is

   entitled to damages or any other relief whatsoever from Experian.

          128.    In response to paragraph 128 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein and denies that Plaintiff is

   entitled to damages or any other relief whatsoever from Experian.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 22 of 26 PageID 79




           129.    In response to paragraph 129 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein and denies that Plaintiff is

   entitled to damages or any other relief whatsoever from Experian.

                               Response to Demand for Jury Trial

           130.    Experian admits that Plaintiff has demanded a trial by jury. Experian

   states that this is a legal conclusion which is not subject to denial or admission.

           131.    In response to the alphabetical paragraphs beginning with “WHEREFORE,”

   Experian denies that Plaintiff is entitled to any of the relief set forth therein against

   Experian.

                                  AFFIRMATIVE DEFENSES

           In further response to Plaintiff’s Complaint, Experian hereby asserts the following

   affirmative defenses, without conceding that it bears the burden of persuasion as to any of

   them.

                              FIRST AFFIRMATIVE DEFENSE
                                  (Failure to State a Claim)

           The Complaint herein, and each cause of action thereof, fails to set forth facts

   sufficient to state a claim upon which relief may be granted against Experian and further

   fails to state facts sufficient to entitle Plaintiff to the relief sought, or to any other relief

   whatsoever from Experian.

                             SECOND AFFIRMATIVE DEFENSE
                               (Truth/Accuracy of Information)

           All claims against Experian are barred because all information Experian

   communicated to any third person regarding Plaintiff was true.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 23 of 26 PageID 80




                              THIRD AFFIRMATIVE DEFENSE
                                     (Indemnification)

          Experian is informed and believes and thereon alleges that any purported damages

   allegedly suffered by Plaintiff are the results of the acts or omissions of third persons over

   whom Experian had neither control nor responsibility.

                            FOURTH AFFIRMATIVE DEFENSE
                               (Failure to Mitigate Damages)

          Plaintiff has failed to mitigate his damages.

                              FIFTH AFFIRMATIVE DEFENSE
                                        (Laches)

          The Complaint and each claim for relief therein are barred by laches.

                              SIXTH AFFIRMATIVE DEFENSE
                               (Contributory/Comparative Fault)

          Experian is informed and believes and thereon alleges that any alleged damages

   sustained by Plaintiff were, at least in part, caused by the actions of Plaintiff himself and/or

   third parties and resulted from Plaintiff’s or third parties’ own negligence which equaled

   or exceeded any alleged negligence or wrongdoing by Experian.

                            SEVENTH AFFIRMATIVE DEFENSE
                                      (Estoppel)

          Any damages which Plaintiff may have suffered, which Experian continues to deny,

   were the direct and proximate result of the conduct of Plaintiff. Therefore, Plaintiff is

   estopped and barred from recovery of any damages.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 24 of 26 PageID 81




                            EIGHTH AFFIRMATIVE DEFENSE
                                 (Statute of Limitations)

          Experian is informed and believes and thereon alleges that all claims for relief in

   the Complaint herein are barred by the applicable statutes of limitation, including but not

   limited to 15 U.S.C. § 1681p.

                             NINTH AFFIRMATIVE DEFENSE
                                    (Unclean Hands)

          The Complaint, and each claim for relief therein that seeks equitable relief, are

   barred by the doctrine of unclean hands.

                            TENTH AFFIRMATIVE DEFENSE
                                  (Punitive Damages)

          The Complaint does not allege facts sufficient to rise to the level of conduct

   required to recover punitive damages, and thus all requests for punitive damages are

   improper. Plaintiff’s claims for exemplary or punitive damages violate the Due Process

   and Double Jeopardy Clauses of the Fifth Amendment and the Excessive Fines Clause of

   the Eighth Amendment.

                          ELEVENTH AFFIRMATIVE DEFENSE
                                 (Intervening Causes)

          Experian is informed and believes and thereon alleges that if Plaintiff sustained any

   of the injuries alleged in the Complaint, there was an intervening, superseding cause and/or

   causes leading to such alleged injuries and, as such, any action on the part of Experian was

   not a proximate cause of the alleged injuries.

          Experian reserves the right to assert additional affirmative defenses at such time

   and to such extent as warranted by discovery and the factual developments in this case.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 25 of 26 PageID 82




         WHEREFORE, Defendant Experian Information Solutions, Inc. prays as follows:

         That Plaintiff take nothing by virtue of the Complaint herein and that this action

         be dismissed in its entirety;

         For costs of suit and attorneys’ fees herein incurred; and

         For such other and further relief as the Court may deem just and proper.

   Dated: March 3, 2020


                                           Respectfully submitted;

                                           /s/ Maria H. Ruiz
                                           Maria H. Ruiz (Florida Bar No. 182923)
                                           MRuiz@kasowitz.com
                                           KASOWITZ BENSON TORRES LLP
                                           1441 Brickell Avenue, Suite 1420
                                           Miami, Florida, 33131
                                           (786) 587-1044 (t) / (305) 675-2601 (f)
                                           Counsel for Defendant Experian
                                           Information Solutions, Inc.
Case 6:20-cv-00156-CEM-GJK Document 11 Filed 03/03/20 Page 26 of 26 PageID 83




                                CERTIFICATE OF SERVICE

          I hereby certify that on March 3, 2020, I electronically filed the foregoing document

   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is

   being served this day to Plaintiff via transmission of Notices of Electronic Filing generated

   by CM/ECF and via regular mail as follows:

          Mr. John Deatherage
          706 Palmer Street
          Orlando, FL 32801


                                                         /s/ Maria H. Ruiz
                                                         Maria H. Ruiz
